DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Initialed and dated copy of Applicants’ information disclosure statement (IDS) filed on 05/08/2020 is attached to the instant Office action. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claims
Claims 1-13 are pending and are examined in this Office action.

Claim Interpretation
The term “Salviniales” is not defined in the Specification. Accordingly, the order Salviniales is interpreted to encompass an order of aquatic ferns in the class Polypodiopsida (formerly known as the Hydropteridales and including the former Marsileales); see definition of “Salviniales” at https://en.wikipedia.org/wiki/Salviniales, accessed on 25 August 2021. 
"Salvinias" means aquatic or semi-aquatic fern species of the order Salviniales, including families Salviniaceae Reichenbach (Salvinia Seguier), Azollaceae Wettstein (Azolla Lamarck) (sometimes, Azolla is treated as a genus of the family Salviniaceae), and Marsileaceae Mirbel Marsilea L., Pilularia L., and Regnellidium Lindm); see Specification, page 15, paragraph 0064.
The term “endocide” (endogenous biocide) is a biocide derived from an endogenous bioactive agent (e.g., a secondary metabolite) that does not cause apparent poison in normal growth of the producing species but will poison or inhibit and even eliminate the parent species when induced to sufficient concentrations higher than that found during normal growth or when applied to the producing species and closely related species; see Specification, page 9, paragraph 0036. The endocides may be from the enhanced production in the surviving propagules following damages, dead tissues of the plants, or from external application; see Specification, page 24, paragraph 00112.
The terms "analogue" and "analog," when referring to a compound, refer to a modified compound wherein one or more atoms have been substituted by other atoms, or wherein one or more atoms have been deleted from the compound, or wherein one or more atoms have been added to the compound, or any combination of such modifications. Such addition, deletion or substitution of atoms can take place at any point, or multiple points, along the primary structure comprising the compound; see Specification, page 17, paragraph 0082. 
The term "derivative," in relation to a parent compound, refers to a chemically modified parent compound or an analogue thereof, wherein at least one substituent is not present in the parent compound or an analogue thereof. One such non-limiting example is a parent compound which has been covalently modified. Typical modifications are amides, carbohydrates, alkyl groups, acyl groups, esters, pegylations and the like; see Specification, page 17, paragraph 0083. 


Claim Objections
Claim 1 is objected to for having the order name of “Salviniales” italicized; which is incorrect. Only the names of genera, species and subspecies are conventionally underlined or placed in italics. It is suggested to replace “Salviniales” with ---Salviniales---.
	Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of United States Patent No. 10,694,692 B2, granted June 30, 2020.
	Although the conflicting claims are not identical, they are not patentably distinct from one another. The subject matter claimed in the instant application is fully disclosed in the referenced patent, and the referenced patent and the instant application are claiming common subject matter. 
	The instant claims are drawn to a method of killing a plant in the order of Salviniales, the method comprising contacting the plant with a composition comprising 0.1 wt. % or more of an endocide to the plant, wherein: the endocide is 4-hydroxybenzoic acid, 3,4-dihydroxybenzoic acid, or a combination thereof; and contacting the plant with the endocide kills the plant.
	Conflicting claim 1 is drawn to a method of killing a plant of a first species, the method comprising contacting the plant of the first species with a composition comprising a preservative not derived from the first species and 0.1 wt. % or more of an endocide to the first species, wherein the first species is a species in the order of Salviniales and the endocide is 4 hydroxybenzoic acid or 3,4-dihydroxybenzoic acid, and wherein contacting the plant with the endocide to the first species kills the plant. 
	The instant and conflicting claims differ in that the instant claim 1 recites a method that does not include a preservative (not derived from the first species). However, the conflicting method also includes the same steps and other components as the method presently claimed, and the only exception (the addition of a broadly recited preservative for a composition) is an obvious modification in the claimed method steps. 
	It should be noted that a chemical composition and its properties are inseparable. If the conflicting claims recite the identical methods and chemical structure(s), the properties Applicants disclose and/or claim are necessarily present. See MPEP § 2112.01; see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Accordingly, with the identical chemical structures, the properties Applicants disclose and/or claim are inherently present in both sets of claims. 
	Therefore, one of ordinary skill in the art, at the time the claimed invention was filed, would have readily recognized that the conflicting claims 1-14 of United States Patent No. 10,694,692 B2 and the claims 1-13 in the instant application are obvious variants and are not patentably distinct. Furthermore, there is no apparent reason why Applicants would have been prevented from presenting claims corresponding to those of the instant application in the previously granted patent. In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 101
	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are determined to be directed to subject matter that is naturally occurring, or to a law of nature/natural principle or natural phenomenon. The rationale for this determination is explained below. 
	The instantly pending claims are method claims. The judicial exception is the correlation of an endogenously occurring composition (i.e., endocide, endogenous biocide which is 4-hydroxybenzoic acid or a 3,4-dihydroxybenzoic acid) with a “killing” of a plant; where killing is only the intended goal. The Specification states that “[i]n some embodiments, the endocide is a compound isolated from the producing or closely-related species to be developed” (page 9, paragraph 0037).  The Specification further describes that soaking of S. molesta in water with air-dried whole plants of S. molesta is known to kill the plants (page 23, paragraph 0110). It is also known in the art that 3,4-dihydroxybenzoic acid esters (and accordingly their chemical precursors 4-hydroxybenzoic acid or a 3,4-dihydroxybenzoic acid) are found naturally in the Salviniales, and specifically in the aquatic fern Salvinia molesta (Choudhary et al., 2008, Phenolic and other constituents of fresh water fern Salvinia molesta, Phytochemistry 69: 1018–1023; see IDS filed 05/08/2020). See also the compounds isolated from plants in the Salviniaceae family, described by Shiyou Li et al. in the PCT International Patent Application Publication No. WO 2014/182627 A1, published 13 November 2014; see IDS filed 05/08/2020.
	The claims are drawn to a method of “killing” a plant, which applies the natural principle of a correlation between the presence of a naturally occurring endogenous biocide, and the cause of plant death. These claims read on thought processes, i.e., visually observing the “killing” of already growing plants and naturally occurring phenomena (a Salviniales plant that has naturally germinated and is growing in endocytes-enriched environment will die in the presence of naturally occurring endocides). This breadth does not impose a meaningful limit on the claim scope, such that all others are not precluded Salviniales) comprise naturally occurring endocides (e.g., phenols, 2,3-dihydroxybenzoic acid), whose concentration naturally varies in different organs and tissues, developmentally and environmentally; see also art rejections below. These compositions are not linked to any recited structural features that would distinguish them from ones that are naturally occurring. The claimed products and methods are found in nature, and thus are unpatentable to the Applicants. The products as claimed have the same characteristics as those found naturally, and therefore do not constitute patentable subject matter. The claimed compositions do not recite any ingredients not known to occur in nature (e.g., the Salvinia molesta fern and 4-hydroxybenzoic acid or 3,4-dihydroxybenzoic acid isolated from the fern). Thereby, the claimed method is not markedly different and/or indistinguishable from any situation in which Salvinia molesta plants (or decomposed matter thereof) contact any other Salvinia plants, including Salvinia molesta itself. Thus, the claims read on unaltered methods and products of nature. Indeed, autotoxicity has been observed in both natural as well as in the manipulated ecosystems such as grasslands, wastelands, fields, natural forests, plantations, orchards, etc.; see Singh et al., 1999, Autotoxicity: Concept, Organisms, and Ecological Significance, Critical Reviews in Plant Sciences 18: 757-772, at page 758, right-hand col., last paragraph; see IDS filed 05/08/2020). 
	The judicial exception is not integrated into a practical application because the claimed invention is directed to naturally-occurring process(es), compound(s), and organism(s). The claims do not include additional elements that are sufficient to amount to significantly more than see MPEP § 2106; see also Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011). A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289,101 USPQ2d 1961 (2012), at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope.
The claimed methods are not patent-eligible pursuant to the Supreme Court decision in Ass'n. for Molecular Pathology v. Myriad Genetics (formerly v. USPTO), 653 F.3d 1329, 99 USPQ2d 1398 (Fed. Cir. 2011), cert. granted, judgment vacated and remanded to the Court of Appeals for the Federal Circuit, No. 11-725, 80 U.S.L.W. 3380, 2012 BL 72224 (U.S. Mar. 26, 2012), reversed, ---- S.Ct. ----, 106 USPQ2d 1972, 1974-75 (2013). The claimed invention does not rise to a level that is markedly different in structure from what exists in nature. See “October 2019 Update: Subject Matter Eligibility”, issued October 17, 2019, available from the USPTO website at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:  
Shiyou Li et al., PCT International Patent Application Publication No. WO 2014/182627 A1, published 13 November 2014; see IDS filed 05/08/2020.

Summary
Claims 1-13 are deemed free of prior art, given the failure of the prior art to teach or reasonably suggest a method of killing a plant in the order of Salviniales, which method comprises contacting the plant with a composition comprising 0.1 wt. % or more of an endocide to the plant, wherein the endocide is 4-hydroxybenzoic acid, 3,4-dihydroxybenzoic acid, or a combination thereof; and wherein contacting the plant with the endocide kills the plant. 
No claim is allowed.

Examiner’s Contact Information                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663